[EXECUTION VERSION]

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made and entered into this
       day of March, 2011, by and among Classic Affairs, Inc., a Minnesota
corporation (the “Company”),VCG Holding Corp., a Colorado corporation (“VCGH”)
and RCI Dining Services MN (4th Street), Inc., a Minnesota corporation (the
“Purchaser”).

WHEREAS, the Company owns and operates an adult entertainment cabaret known as
Schiek’s Palace Royale (“Schiek’s Palace”) located at 115 South 4th Street,
Minneapolis, Minnesota ; and

WHEREAS, VCGH owns all of the outstanding common stock of the Company, which
represents 100% of all of the outstanding capital stock of the Company presently
issued and outstanding (the “Capital Stock”); and

WHEREAS, 4th Street Partnership LLP, a Minnesota limited liability partnership
(the “Partnership”) owns the real property commonly known as 115 South 4th
Street, Minneapolis, Minnesota and the improvements, including building and
fixtures, located thereon (the “Real Property” or “Premises”) as more fully
described on Exhibit “A” attached hereto; and

WHEREAS, the Company and the Partnership entered into a Lease Agreement in June,
2007 (the “Lease Agreement”), for the lease of the Premises by the Partnership
to the Company; and

WHEREAS, VCG Real Estate Holdings, Inc., a Colorado corporation, a wholly owned
subsidiary of VCGH, is the general partner of the Partnership; and

WHEREAS, the Company and VCGH desire to sell, transfer and convey substantially
all of the assets owned by them which are associated or used in connection with
the operation of Schiek’s Palace to the Purchaser, on the terms and conditions
set forth herein; and

WHEREAS, the Purchaser desires to purchase substantially all of the assets owned
by the Company or VCGH, associated or used in connection with the operation of
Schiek’s Palace on the terms and conditions set forth herein; and

WHEREAS, in connection with this transaction, the Partnership desires to
(i) sell the Real Property to RCI Holdings, Inc., a Texas corporation (“RCI”), a
wholly owned subsidiary of Rick’s Cabaret International, Inc., free and clear of
all liens, claims or encumbrances, (ii) terminate the existing Lease Agreement
between the Partnership and the Company and (iii) release VCGH as the guarantor
of the Company’s obligations under the Lease Agreement; and

WHEREAS, RCI desires to purchase the Real Property from the Partnership.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
PURCHASE AND SALE OF THE ASSETS

Section 1.1 Assets of the Company to be Transferred to Purchaser. On the Closing
Date (as defined in Section 4.1 hereof), and subject to the terms and conditions
set forth in this Agreement, the Company shall sell, convey, transfer and
assign, or cause to be sold, conveyed, transferred and assigned to Purchaser
free and clear of all liens, claims or encumbrances, and Purchaser shall acquire
(except for the Excluded Assets as hereinafter defined) all of the tangible and
intangible assets and personal property of every kind and description and
wherever situated of the business of Schiek’s Palace from the Company, including
but not limited to, the following personal property of the Company:



  (i)   all of the tangible and intangible assets and personal properties of
every kind and description and wherever situated of the business of Schiek’s
Palace, including, without limitation, inventories, furniture, fixtures,
equipment (including office and kitchen equipment), computers, appliances, sign
inserts, sound and lighting and telephone systems, telephone numbers, and other
personal property of whatever kind and nature owned or leased by the Company,
installed, located, situated or used in, on, or about, or in connection with the
operation, use and enjoyment of the Premises and all other items on the subject
Premises and used in connection with the operation of Schiek’s Palace;



  (ii)   all of the Company’s inventory of supplies, accessories and any and all
other items of personal property of whatever nature utilized or relating to the
operation of Schiek’s Palace, including but not limited to all alcoholic
beverages (the “Inventory”);



  (iii)   all supplies and other “consumable supplies” used in connection with
the operation of Schiek’s Palace (the “Supplies”);



  (iv)   all of the Company’s right, title, and interest, as lessee, of any and
all equipment leased by the Company and located at Schiek’s Palace (the “Leased
Equipment”) if the Purchaser agrees in writing to assume payment for the Leased
Equipment ;



  (v)   all right, title, and interest of the Company to the use of the
telephone numbers presently being used by Schiek’s Palace, including all rotary
extensions thereto, and all advertisements in the “Yellow Pages”, “City
Directory” and other similar publications (the “Telephone Numbers”) and after
the Closing, Purchaser shall assume all expenses for the Telephone Numbers and
advertising;



  (vi)   copies of the Company’s lists of suppliers, and any and all of books,
records, papers, files, memoranda and other documents relating to or compiled in
connection with the operation of Schiek’s Palace which are requested by
Purchaser (the “Records”);



  (vii)   all intellectual property of every kind of the Company, including but
not limited to all trade marks, trade names, service marks, patents, copyrights,
and trade secrets;



  (viii)   all universal resource locators (“URL’s”) and internet domain names,
and all goodwill associated with or used in connection with the operation or
business of the URL’s and internet domain names;



  (ix)   to the extent transferable, any and all necessary permits and
authorizations which are needed to conduct an adult entertainment business
serving alcoholic beverages at Schiek’s Palace which the Company has the right
to transfer and convey, including its sexually oriented business permit and
license and all other licenses, consents, authorizations, accreditations,
waivers and approvals (together with all government filings pertaining thereto),
however designated, established, maintained or renewed and issued evidencing or
authorizing the Company, the Company’s agent(s) or nominee(s) for the purpose of
engaging in the business and/or operation of an adult cabaret nightclub
business, gaming facility, restaurant, bar, lounge, sale of liquor or any other
business currently operating or capable of being operated on the Premises
however characterized.

All of the items set forth in Section 1.1 are collectively referred to as the
“Purchased Assets”. Exhibit 1.1 shall be a list of all furniture, fixtures,
equipment, supplies, URL’s, intellectual property and inventory included within
the Purchased Assets.

Section 1.2 Excluded Assets. Specifically excluded from the Purchased Assets are
(i) the corporate seals, books, accounting records and records related to
corporate governance of the Company (ii) all Company bank accounts and all
Company monies (including cash) on hand as of the Closing Date, (iii) all credit
card receipts and ATM purchases as of the Closing Date, (iv) the software
presently utilized for the Company’s Aloha System, and (v) any rights or
interests in the pending and/or existing litigation presently existing with
Robert Sabes (hereinafter collectively referred to as the “Excluded Assets”).

Section 1.3 Intent of the Parties. Although the description of the Purchased
Assets in Section 1.1 is intended to be complete, in the event Section 1.1 fail
to contain the description of any assets belonging to the Company or VCGH which
are used for the business of Schiek’s Palace, such assets shall nonetheless be
deemed transferred to Purchaser at the Closing.

ARTICLE II
NO ASSUMPTION OF LIABILITIES

Section 2.1 Excluded Liabilities. Notwithstanding anything contained in this
Agreement to the contrary, Purchaser shall have no obligation and is not
assuming, and the Company and/or VCGH shall retain, pay, perform, defend and
discharge, all of the liabilities and obligations of every kind whatsoever
related or connected to the Purchased Assets or the business of Schiek’s Palace
arising or accruing prior to the Closing Date, whether disclosed or undisclosed,
known or unknown on the Closing Date, direct or indirect, absolute or
contingent, secured or unsecured, liquidated or unliquidated, accrued or
otherwise, whether liabilities for taxes, liabilities of creditors, liabilities
arising under any profit sharing, pension or other benefit under any plan of the
Company, liabilities to any Governmental Agency (as hereinafter defined) or
third parties, liabilities assumed or incurred by the Company by operation of
law or otherwise (collectively, the “Excluded Liabilities”), including, but not
limited to, (i) contractual liabilities arising from Schiek’s Palace’s business
or ownership of the Purchased Assets prior to the Closing Date, and (ii) any
taxes owing by the Company and/or VCGH, including but not limited to (x) any ad
valorem taxes, including real estate and personal property taxes, waste disposal
assessments or other assessments for public or municipal improvements that are
assessed or imposed pursuant to the Lease Agreement and (y) any other taxes,
whether related to the business of Schiek’s Palace, the Purchased Assets or
otherwise and any liens on the Purchased Assets relating to any such taxes.

Section 2.2 Taxes. The Company and/or VCGH shall pay when due any sales,
transfer, excise, or other taxes which may be imposed in any jurisdiction in
connection with or arising from the sale and transfer of any of the Purchased
Assets to Purchaser due by the Company.

Section 2.3 Bulk Sales Laws. The Company and VCGH acknowledge that any
applicable provisions of any tax clearance or bulk sales laws pertaining to the
transactions contemplated by this Agreement are being complied with and that the
Company and VCGH agree to indemnify and hold harmless Purchaser from and against
any and all liabilities arising out of or relating to any such tax clearance or
bulk sales law. Any such liability shall be an Excluded Liability.

ARTICLE III
PURCHASE PRICE FOR
THE PURCHASED ASSETS

Purchase Price. As consideration for the purchase of the Purchased Assets,
Purchaser shall pay to the Company and/or VCGH at Closing $3,050,000, payable by
cashier’s check, certified funds or wire transfer (the “Purchase Price”).

ARTICLE IV
CLOSING

Section 4.1 The Closing. The closing of the transactions contemplated by this
Agreement will take place on or before five (5) business days after the
Purchaser has been issued all licenses required to serve alcoholic beverages in
an adult cabaret and all other licensing requirements for an adult cabaret to
conduct topless entertainment have been satisfactorily issues to Purchaser,
without any administrative actions pending or concluded that may challenge or
present an obstacle to the continued performance of live female topless
entertainment with the sale of alcoholic beverages on the Premises (the “Closing
Date”), at the law office of Axelrod, Smith & Kirshbaum, 5300 Memorial Drive,
Suite 700, Houston, Texas, 77007, or at such other time and place as agreed upon
among the parties hereto (the “Closing”). Notwithstanding the foregoing, in the
event that the Purchaser is unable to obtain the approval to possess all
necessary permits, licenses and other authorizations as set forth herein by
June 15, 2011, then either party hereto may terminate this Agreement by giving
written notice to the other parties as provided for in Section 12.2, and this
Agreement shall be of no further force or effect.

Section 4.2 Delivery of Documents at Closing. At the Closing: (a) the Company
and VCGH shall deliver to Purchaser all instruments of assignment and bills of
sale necessary to transfer to Purchaser good and marketable title to the
Purchased Assets free and clear of all liens, charges, claims or encumbrances,
against delivery by Purchaser to the Company and/or VCGH of payment in an amount
equal to the Purchase Price for the Purchased Assets being purchased by
Purchaser, in the manner set forth herein, (b) the Purchaser, the Company and
VCGH shall deliver the various certificates, instruments and documents (and
shall take the required actions) referred to in Articles VIII and IX herein; and
(c) the Related Transactions as set forth in Section 4.3 shall be consummated
concurrently with the Closing.

Section 4.3 Related Transactions. In addition to the purchase and sale of the
Purchased Assets, the following actions shall take place contemporaneously at
the Closing (collectively, the “Related Transactions”):

(i) Sale of the Real Property. At the Closing, the Partnership shall sell,
transfer, convey and deliver by General Warranty Deed, which shall convey good
and marketable title to the Real Property to RCI, free and clear of liens,
claims and encumbrances. As consideration for the purchase of the Real Property,
RCI shall pay to the Partnership at Closing, $3,250,000 (the “Real Property
Purchase Price”) which shall be payable by cashier’s check, certified funds or
wire transfer. The Partnership and RCI shall execute the Real Estate Purchase
Agreement, attached hereto as Exhibit 4.3(i), which will provide for the terms
and conditions for the conveyance of good and marketable title to the Real
Property.

(ii) Covenant Not to Compete. As partial consideration for the Purchaser
entering into this Agreement, Troy Lowrie (“Lowrie”), Micheal Ocello (“Ocello”),
the Company and VCGH will each enter into a Non-Competition Agreement pursuant
to the terms of which Lowrie, Ocello, the Company and VCGH will each agree for a
period of five (5) years not to compete, either directly or indirectly, with the
Purchaser, Schiek’s Palace or any of their affiliates, by owning, participating
or operating an establishment featuring live female nude or semi-nude adult
entertainment in the seven county, twin-city metropolitan area of
Minneapolis-St. Paul, consisting of Hennepin, Ramsey, Scott, Washington, Dakota,
Anoka, and Carver counties. A copy of the form of Non-Competition Agreement is
attached hereto as Exhibit 4.3(ii).

(iii) Termination of Existing Lease Agreement and Guarantee. The Partnership,
the Company and VCGH will enter into a Termination Agreement pursuant to the
terms of which (a) the existing Lease Agreement between the Company and the
Partnership will be terminated and (b) the existing Guarantee of the Lease
Agreement by VCGH shall be terminated. A copy of the form of Termination
Agreement is attached hereto as Exhibit 4.3(iii).

ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF VCGH AND THE COMPANY

VCGH and the Company, jointly and severally, hereby represent and warrant to
Purchaser as follows:

Section 5.1. Organization, Good Standing and Qualification of VCGH and the
Company.

(i) VCGH (i) is a Colorado corporation duly organized, validly existing and in
good standing under the laws of the state of Colorado, (ii) has all requisite
power and authority to carry on its business, and (iii) is duly qualified to
transact business and is in good standing in all jurisdictions where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to do so would not have a
material adverse effect to VCGH of the Company.

(ii) The Company (i) is a Minnesota corporation duly organized, validly existing
and in good standing under the laws of the state of Minnesota, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Company.

Section 5.2 Subsidiaries. The Company does not have any subsidiaries.

Section 5.3 Ownership of the Purchased Assets. The Company owns all of the
Purchased Assets set forth in Section 1.1 herein free and clear of any liens,
claims, equities, charges, options, rights of first refusal, or encumbrances.
The Company has the unrestricted right and power to transfer, convey and deliver
full ownership of the Purchased Assets without the consent or agreement of any
other entity or person and without any designation, declaration or filing with
any governmental authority. Upon the transfer of the Purchased Assets to
Purchaser as contemplated herein, Purchaser will receive good and valid title
thereto, free and clear of any liens, claims, equities, charges, options, rights
of first refusal, encumbrances or other restrictions.

Section 5.4 Authorization. All action on the part of the Company and VCGH
necessary for the authorization, execution, delivery and performance of this
Agreement and all documents related to consummate the transactions contemplated
herein have been taken by the Company and VCGH. The Company and VCGH have the
requisite power and authority to execute and deliver this Agreement and to
perform their obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement, when duly executed and delivered in
accordance with its terms, will constitute a valid and binding obligation of the
Company and VCGH, enforceable against the Company and VCGH in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
and other similar laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

Section 5.5 No Breaches or Defaults. The execution, delivery, and performance of
this Agreement by VCGH and the Company does not: (i) conflict with, violate, or
constitute a breach of or a default under any other outstanding agreements or
the charter or bylaws of the Company or VCGH, (ii) result in the creation or
imposition of any lien, claim, or encumbrance of any kind upon the Purchased
Assets or the Premises or (iii) require any authorization, consent, approval,
exemption, or other action by or filing with any third party or Governmental
Authority (as defined below) under any provision of: (a) any applicable Legal
Requirement (as defined below), or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which VCGH or the Company is a
party or by which the Purchased Assets or the Premises may be bound or affected.
For purposes of this Agreement, “Governmental Authority” means any foreign
governmental authority, the United States of America, any state of the United
States, and any political subdivision of any of the foregoing, and any agency,
department, commission, board, bureau, court, or similar entity, having
jurisdiction over the parties hereto or their respective assets or properties.
For purposes of this Agreement, “Legal Requirement” means any law, statute,
injunction, decree, order or judgment (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

Section 5.6 Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of VCGH or the Company in connection
with the execution and delivery by VCGH or the Company of this Agreement or the
consummation and performance of the transactions contemplated hereby.

Section 5.7 Pending Claims. Except as reflected on Exhibit 5.7, there is no
claim, suit, arbitration, investigation, action, litigation or other proceeding,
whether judicial, administrative or otherwise, now pending or to VCGH’s or the
Company’s knowledge, contemplated or threatened against VCGH or the Company
before any court, arbitration, administrative or regulatory body or any
governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have any material effect upon the Company or the business of Schiek’s Palace or
the transfer by the Company to Purchaser of the Purchased Assets under this
Agreement, or the operation of Schiek’s Palace after the Closing Date and there
is no basis known to VCGH or the Company for any such action. No litigation is
pending, or to VCGH’s or the Company’s knowledge, contemplated or threatened
against VCGH or the Company, or their assets or properties which seeks to
restrain or enjoin the execution and delivery of this Agreement or any of the
documents referred to herein or the consummation of any of the transactions
contemplated thereby or hereby. Neither VCGH nor the Company is subject to any
judicial injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against them of which would affect the Company, the
Purchased Assets, the Premises or the business of the Schiek’s Palace.

Section 5.8 Taxes. The Company has timely and accurately prepared and filed all
federal, state, foreign and local tax returns and reports required to be filed
prior to such dates and has timely paid all taxes shown on such returns as owed
for the periods of such returns, including all sales taxes and withholding or
other payroll related taxes shown on such returns and any taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
creditor or independent contractor. The Company is not delinquent in the payment
of any tax or governmental charge of any nature. Neither the Company nor VCGH
have any knowledge of any liability for any tax to be imposed by any taxing
authorities upon the Company as of the date of this Agreement and as of the
Closing that is not adequately provided for. No assessments or notices of
deficiency or other communications have been received by VCGH or the Company
with respect to any tax return which has not been paid, discharged or fully
reserved against and no amendments or applications for refund have been filed or
are planned with respect to any such return. None of the federal, state, foreign
and local tax returns of the Company have been audited by any taxing authority.
Neither VCGH nor the Company have any knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company for any period,
nor of any basis for any such assessment, adjustment or contingency. There are
no agreements between the Company or VCGH and any taxing authority, including,
without limitation, the Internal Revenue Service, waiving or extending any
statute of limitations with respect to any tax return.

Section 5.9 Financial Statements. The Company has delivered to Purchaser the
unaudited balance sheets of the Company as of December 31, 2009, December 31,
2010 and January 31, 2011, together with the related unaudited statements of
income, for the periods then ended (collectively referred to as the “Financial
Statements”). Such Financial Statements are in accordance with the books and
records of the Company and fairly represent the financial position of the
Company and the results of operations and changes in financial position of the
Company as of the dates and for the periods indicated, in each case in
conformity with generally accepted accounting principles applied on a consistent
basis. Except as, and to the extent reflected or reserved against in the
Financial Statements, the Company, as of the date of the Financial Statements,
has no material liability or obligation of any nature, whether absolute,
accrued, continued or otherwise, not fully reflected or reserved against in the
Financial Statements. As of the Closing Date, the Company will represent there
have been no adverse changes in the financial condition or other operations,
business, properties or assets of the Company from that reflected in the latest
financial statements of the Company as furnished pursuant to this Agreement.

Section 5.10 No Material Adverse Change. Since the date of the Financial
Statements, the Company has conducted its business in the ordinary course,
consistent with past practice, and there has been no (i) change that has had or
would reasonably be expected to have a material adverse effect upon the assets
or business or the financial condition or other operations of the Company;
(ii) acquisition or disposition of any material asset by the Company or any
contract or arrangement therefore, otherwise then for fair value in the ordinary
course of business; (iii) material change in the Company’s accounting
principles, practices or methods; (iv) incurrence of any material indebtedness
or lending of money to any person or entity; (v) acceleration, termination,
modification or cancellation of any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) involving more than
$5,000 to which the Company is a party; (vi) no material change in, or removal
of, Purchased Assets located at Schiek’s Palace; or (vii) delay or postponement
in the payment of any accounts payable or other liabilities.

Section 5.11 Labor Matters. The Company is not a party or otherwise subject to
any collective bargaining agreement with any labor union or association. There
are no discussions, negotiations, demands or proposals that are pending or have
been conducted or made with or by any labor union or association, and there are
not pending or threatened against the Company any labor disputes, strikes or
work stoppages. To the best of the Company’s and VCGH’s knowledge, the Company
is in compliance with all federal and state laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
and, to their knowledge, is not engaged in any unfair labor practices, except as
reflected on Exhibit 5.11. Neither the Company nor Schiek’s Palace is a party to
any written or oral contract, agreement or understanding for the employment of
any officer, director or employee of the Company.

Section 5.12 Compliance with Laws. To the best of VCGH’s and the Company’s
knowledge, the Company is, and at all times prior to the date hereof, has been
in compliance with all statutes, orders, rules, ordinances and regulations
applicable to it or to the ownership of its assets or the operation of its
businesses. Neither VCGH nor the Company have any basis to expect, nor have they
received, any order or notice of any such violation or claim of violation of any
such statute, order, rule, ordinance or regulation by the Company. The Company
owns, holds, possesses or lawfully uses in the operation of its business all
permits and licenses which are in any manner necessary or required for it to
conduct its operation and business as now being conducted. Exhibit 5.12 sets
forth all licenses and permits held by the Company used in the operation of the
business of Schiek’s Palace, all of which are in good standing and in effect as
of the Closing Date.

Section 5.13 No Conflicts. The execution and delivery of this Agreement by the
Company and VCGH does not, and the performance and consummation of the
transactions contemplated hereby by the Company and VCGH, will not conflict with
or result in a breach or violation of, or default under, or give rise to any
right of acceleration or termination of, any of the terms, conditions or
provisions of any note, bond, lease, license, agreement or other instrument or
obligation to which the Company or VCGH is a party or by which the Company’s or
VCGH’s assets or properties are bound.

Section 5.14 Title to Properties; Encumbrances. The Company has good and
marketable title to all of the Purchased Assets set forth in Section 1.1 herein,
which represents all of the assets, personal, tangible, and intangible, that are
material to the conditions (financial or otherwise), business, operations or
prospects of the Company and Schiek’s Palace, free and clear of all mortgages,
claims, liens, security interests, charges, leases, encumbrances and other
restrictions of any kind and nature, except (i) as disclosed in the Financial
Statements of the Company, (ii) statutory liens not yet delinquent, and
(iii) such liens consisting of zoning or planning restrictions, imperfections of
title, easements and encumbrances, if any, as do not materially detract from the
value or materially interfere with the present use of the property or assets
subject thereto or affected thereby, including the business of Schiek’s Palace.
As of the Closing Date, the assets of the Company shall include, but shall not
be limited to, the non cash assets set forth in the Company’s 2010 corporate
income tax return, along with all equipment located on the premises at Schiek’s
Palace as of the Closing Date.

Section 5.15 No Liabilities. Except as to bills not yet received, (which the
Company shall pay as to the amounts incurred prior to closing) as of the Closing
Date, the Company does not and shall not have any obligation or liability
(contingent or otherwise) or unpaid bill to any third party.

Section 5.16 Contracts and Leases. Except as shown on Exhibit 5.16, the Company
does not (i) have any leases of personal property relating to the Purchased
Assets, whether as lessor or lessee; (ii) have any contractual or other
obligations relating to the Purchased Assets, whether written or oral; and/or
(iii) have given any power of attorney to any person or organization for any
purpose relating to the Purchased Assets or business of the Company or Schiek’s
Palace. The Company has an existing Lease Agreement covering the Premises where
Schiek’s Palace operates its adult entertainment cabaret (the “Lease Agreement”)
with the Partnership. The existing Lease Agreement will be terminated as of the
Closing Date. The Company shall provide to Purchaser prior to the Closing Date
each and every contract, lease or other document relating to the assets of the
Company to which it is subject or is a party or a beneficiary. To the Company’s
and VCGH’s knowledge, such contracts, leases or other documents are valid and in
full force and effect according to their terms and constitute legal, valid and
binding obligations of the Company and the other respective parties thereto and
are enforceable in accordance with their terms. VCGH and the Company have no
knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents. Neither the execution of this Agreement, nor the
consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of the Company or the operation of Schiek’s Palace after the Closing.

Section 5.17 No Pending Transactions. Except for the transactions contemplated
by this Agreement and the Related Transaction contemplated in Section 4.3
herein, the Company and/or VCGH is not a party to or bound by or the subject of
any agreement, undertaking, commitment or discussions or negotiations with any
person that could result in: (i) the sale, merger, consolidation or
recapitalization of the Company; (ii) the sale of any of the Purchased Assets;
(iii) the sale of any outstanding capital stock of the Company; (iv) the
acquisition by the Company of any operating business or the capital stock of any
other person or entity; (v) the borrowing of money by the Company, whether
secured or unsecured; (vi) any agreement with any of the respective officers,
managers or affiliates of the Company; or (vii) the expenditure of more than
$5,000 or the performance by the Company extending for a period more than one
year from the date hereof.

Section 5.18 Material Agreements; Action. Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 4.3 herein, there are no contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which VCGH
or the Company are a party or by which they are bound that involve or relate to
(i) any of the respective officers, directors, stockholder or partners of the
Company or (ii) covenants of VCGH or the Company not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with the Company in any line of business or in any
geographical area.

Section 5.19 Insurance Policies. Copies of all insurance policies maintained by
the Company and/or VCGH relating to the operation of Schiek’s Palace have been
or will be delivered or made available to Purchaser. The policies of insurance
held by the Company and/or VCGH are in such amounts, and insure against such
losses and risks, as the Company and/or VCGH reasonably deem appropriate for
their property and business operations. All such insurance policies are in full
force and effect and all premiums due thereon have been paid.

Section 5.20 No Default. Neither VCGH nor the Company is in default under any
term or condition of any instrument evidencing, creating or securing any
indebtedness of the Company, and there has been no default in any material
obligation to be performed by VCGH or the Company under any other contract,
lease, agreement, commitment or undertaking to which the Company is a party or
by which it or its assets or properties are bound, nor have VCGH or the Company
waived any material right under any such contract, lease, agreement, commitment
or undertaking.

Section 5.21 Books and Records. The books of account, minute books, stock record
books and other records of the Company, all of which have been made available to
Purchaser, are accurate and complete and have been maintained in accordance with
sound business practices.

Section 5.22 Unpaid Bills. As of the Closing, there will be no unpaid bills or
claims in connection with any lease payments under the Lease Agreement or any
repair of the Premises or other work performed or materials purchased in
connection with the repair of the Premises.

Section 5.23 Notices. Neither the Company nor VCGH or any representative of the
Company or VCGH have received any written notice (i) from any insurance
companies, governmental agencies or from any other parties of any condition,
defects or inadequacies with respect to the Premises which, if not corrected,
would result in termination of insurance coverage or increase its cost,
(ii) from any governmental agencies or any other third parties with respect to
any violations of any building codes and/or zoning ordinances or any other
governmental laws, regulations or orders affecting the Premises, including,
without limitation, the Americans With Disabilities Act, (iii) of any pending or
threatened condemnation proceedings with respect to the Premises, or (iv) of any
proceedings which could or would cause the change, redefinition or other
modification of the zoning classification of the Premises.

Section 5.24 Proceedings Relating to Premises. Except as reflected on
Exhibit 5.24, there is no pending, or to the best knowledge of the Company or
VCGH or any representative of the Company or VCGH, contemplated or threatened
judicial, municipal or administrative proceedings with respect to, or in any
manner affecting the Premises or any portion thereof, including, without
limitation, proceedings for or involving tenant evictions, collections,
condemnations, eminent domain, alleged building code or zoning violations,
personal injuries or property damage alleged to have occurred on the Premises or
by reason of the use and operation of the Premises, or written notice of any
attachments, executions, assignments for the benefit of creditors,
receiverships, conservatorships or voluntary or involuntary proceedings in
bankruptcy or pursuant to any other debtor relief laws pending or threatened
against VCGH or the Company or the Premises itself, or the taking of the
Premises for public needs.

Section 5.25 Public Improvements. None of the Company, VCGH or any
representative of the Company or VCGH has knowledge of any existing or proposed
public improvements which involve or which may result in any charge being levied
or assessed against the Premises or which will or could result in the creation
of any lien upon the Premises or any part thereof.

Section 5.26 Certificates. To the best knowledge of the Company, VCGH or any
representative of the Company or VCGH, all certificates of occupancy, licenses,
permits, authorizations and approvals required by law or by any governmental
authority having jurisdiction over the Premises have been obtained and are in
full force and effect.

Section 5.27 Material Defect. To the best knowledge of the Company, VCGH or any
representative of the Company or VCGH, there are no material defects to the
Premises which have not been disclosed in writing to the Purchaser.

Section 5.28 Flooding. To the best knowledge of the Company, VCGH or any
representative of the Company or VCGH no flooding has occurred on the Premises.

Section 5.29 Environmental. To the best of the Company’s and VCGH’s knowledge,
except as reflected on Exhibit 5.29, neither the Company nor VCGH has caused,
allowed to be caused, failed to prevent or has been made aware of, an
environmental condition on the Premises that required or requires abatement or
correction under an Environmental Law, or has given or is reasonably likely to
give rise to any civil or criminal liability under an Environmental Law, or has
created or may create a public or private nuisance, including the presence of
asbestos, PCB’s, hazardous substances, radioactive waste or radon, on, in or
affecting the Property. Neither the Company nor VCGH or any of their
representatives have received any citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit relating to any environmental issue arising out of the occupation of the
Premises, and there is no basis known to the Company or VCGH for any such
action.

For purposes of this warranty, “Environmental Law” shall mean any and all
Applicable Laws (i) regulating the use, treatment, generation, transportation,
storage, control, management, recycling or disposal of any Hazardous Material,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat.
1613, the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Water Act (33
U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §136 et. seq., the Safe
Drinking Water Act (“SWDA”), 42 U.S.C. §300f et. seq., the Surface Mining
Control and Reclamation Act (“SMCR”), 30 U.S.C. §1201 et. seq., and/or (ii)
relating to the protection, preservation or conservation of the environment.

Section 5.30 Disclosure. No representation or warranty of VCGH or the Company
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

Section 5.31 Employee Benefit Plans. The Company is not a party to any
employee-benefit plan.

Section 5.32 Brokerage Commission. No broker or finder has acted on behalf of
VCGH or the Company in connection with this Agreement or the transactions
contemplated hereby and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereto based in any way on agreements, arrangements
or understandings made by or on behalf of VCGH or the Company.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF PURCHASER

The Purchaser hereby represents and warrants to the Company and VCGH as follows:

Section 6.1 Organization, Good Standing and Qualification of the Purchaser. The
Purchaser (i) is an entity duly organized, validly existing and in good standing
under the laws of the state of Minnesota, (ii) has all requisite power and
authority to carry on its business, and (iii) is duly qualified to transact
business and is in good standing in all jurisdictions where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to do so would not have a material
adverse effect to the Purchaser.

Section 6.2 Authorization. All action on the part of the Purchaser necessary for
the authorization, execution, delivery and performance of this Agreement and all
documents related to consummate the transactions contemplated herein has been
taken by the Purchaser. The Purchaser has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement, when duly
executed and delivered in accordance with its terms, will constitute a valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, and other similar laws of general application relating to or
affecting creditors’ rights and to general equitable principles.

Section 6.3 No Breaches or Defaults. The execution, delivery, and performance of
this Agreement by Purchaser does not: (i) conflict with, violate, or constitute
a breach of or a default under or (ii) require any authorization, consent,
approval, exemption, or other action by or filing with any third party or
Governmental Authority under any provision of: (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which Purchaser is a party.

Section 6.4 Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of Purchaser in connection with the
execution and delivery by Purchaser of this Agreement or the consummation and
performance of the transactions contemplated hereby.

Section 6.5 Disclosure. No representation or warranty of Purchaser contained in
this Agreement (including the exhibits hereto) contains any untrue statement or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.

Section 6.6 Brokerage Commission. No broker or finder has acted on behalf of the
Purchaser in connection with this Agreement or the transactions contemplated
hereby and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereto based in any way on agreements, arrangements or
understandings made by or on behalf of the Purchaser.

ARTICLE VII
COVENANTS OF THE COMPANY AND VCGH

Section 7.1 Stand Still. To induce Purchaser to proceed with this Agreement, the
Company and VCGH agree that until the Closing Date or the termination of this
Agreement, none of the representatives of the Company or VCGH will offer to sell
or solicit any offer to purchase or engage in any discussions or activities of
any nature whatsoever, directly or indirectly, involving in any manner the
actual or potential sale, transfer, encumbrance, pledge, collateralization or
hypothecation of any of the Purchased Assets, or any common stock of the
Company. The Company and VCGH hereby agree to advise the Purchaser of any
contact from any third party regarding the possible acquisition of any of the
Purchased Assets or any common stock of the Company or other investment in the
Company, the acquisition of the Premises, or of any contact which would relate
to the transactions contemplated by this Agreement.

Section 7.2 Access; Due Diligence. Between the date of this Agreement and the
Closing Date, the Company shall (a) provide Purchaser and/or their authorized
representatives reasonable access to Schiek’s Palace, their offices, warehouse
and other facilities and properties of the Company and to the books and records
of the Company; (b) permit the Purchaser and/or their authorized representatives
to make inspections thereof; and (c) cause the officers and advisors of the
Company and Schiek’s Palace to furnish the Purchaser with such financial and
operating data and other information with respect to the business and properties
of the Company and Schiek’s Palace and to discuss with the Purchaser and their
authorized representatives the affairs of the Company and Schiek’s Palace as the
Purchaser may from time to time reasonably request.

Section 7.3 Preservation of Business. From the date of the execution hereof
until the Closing Date, the Company shall operate the business of Schiek’s
Palace in substantially the same manner as it has heretofore, consistent with
past practices, and shall not do any of the following except in the ordinary
course of business:



  (a)   The Company and VCGH will not authorize, declare, pay or effect any
dividend or liquidation or other distribution in respect of the common stock of
the Company, or any other equity interest or any direct or indirect redemption,
purchase or other acquisition of any equity interest of the Company;



  (b)   The Company will not make any changes in its condition (financial or
otherwise), liabilities, assets, or business or in any of its business
relationships, including relationships with suppliers or customers, that, when
considered individually or in the aggregate, might reasonably be expected to
have a material effect on the Company or the results of operations of Schiek’s
Palace;



  (c)   The Company will not increase the salary or other compensation payable
or to become payable by the Company to any employee, or the declaration,
payment, or commitment or obligation of any kind for the payment by the Company
of a bonus or other additional salary or compensation to any such person;



  (d)   The Company will not sell, lease, transfer or assign any of its assets,
tangible or intangible;



  (e)   The Company will not accelerate, terminate, modify or cancel any
agreement, contract, lease or license (or series of related agreements,
contracts, leases and licenses) involving more than $1,000 to which the Company
is a party;



  (f)   The Company will not make any loans to any person or entity, or
guarantee any loan, absent the consent of the Purchaser;



  (g)   The Company will not waive or release any right or claim held by the
Company, absent the consent of the Purchaser;



  (h)   The Company will operate its business in the ordinary course and
consistent with past practices so as to preserve its business organization
intact, to retain the services of its employees and to preserve its goodwill and
relationships with suppliers, creditors, customers, and others having business
relationships with it;



  (i)   The Company will not issue any note, bond or other debt security or
create, incur or assume, or guarantee any indebtedness for borrowed money or
capitalized lease obligations;



  (j)   The Company will not delay or postpone the payment of accounts payable
and other liabilities;



  (k)   The Company will not make any loan to, or enter into any employment
agreement or other transaction with, any of its directors, officers, or
employees;



  (l)   The Company will not make any change in any method, practice, or
principle of accounting involving the business of the Company, or the assets of
the Company;



  (m)   The Company will not issue, sell or otherwise dispose of any of the
Purchased Assets or any of its common stock, or create, sell or dispose of any
options, rights, conversion rights or other agreements or commitments of any
kind relating to the issuance, sale or disposition of any of the Purchased
Assets or the its common stock;



  (n)   The Company will not reclassify, split up or otherwise effect any change
of its common stock;



  (o)   The Company will not be a party to any merger, consolidation or other
business combination; and



  (p)   The Company and VCGH will not agree to take any action described in this
Section 7.3.

ARTICLE VIII
CONDITIONS TO CLOSING OF
THE COMPANY AND VCGH

Each obligation of the Company and VCGH to be performed on the Closing Date
shall be subject to the satisfaction of each of the conditions stated in this
Article VIII, except to the extent that such satisfaction is waived by the
Company and VCGH in writing.

Section 8.1 Representations, Warranties and Agreements of Purchaser. The
representations and warranties of Purchaser shall be true and correct on the
date hereof and on and as of the Closing Date, as though made on and as of the
Closing Date.

Section 8.2 Covenants. All covenants, agreements and conditions in this
Agreement to be performed by the Purchaser on or prior to the Closing Date shall
have been performed or complied with in all respects.

Section 8.3 Delivery of Certificates. Purchaser shall provide to the Company and
VCGH certificates dated as of the Closing Date and signed by a representative of
the Purchaser to the effect set forth in Section 8.1 and Section 8.2 for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.

Section 8.4 Resolutions. Purchaser shall provide a corporate resolution of its
Board of Directors which approves all of the transactions contemplated herein
and authorizes the execution, delivery and performance of this Agreement and the
documents referred to herein to which it is or is to be a party dated as of the
Closing Date.

Section 8.5 Related Transactions. The Related Transactions set forth in
Section 4.3 shall be consummated concurrently with the Closing.

Section 8.6 Third Party Consents. Any and all consents or waivers required from
third parties relating to this Agreement or any of the other transactions
contemplated hereby, if any, shall have been obtained.

Section 8.7 Payment of Purchase Price. Purchaser shall have tendered the
Purchase Price for the Purchased Assets to the Company and/or VCGH concurrently
with the Closing.

Section 8.8 Absence of Proceedings. No action, suit or proceeding by or before
any court or any governmental or regulatory authority shall have been commenced
and no investigation by any governmental or regulatory authority shall have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Purchaser.

ARTICLE IX
CONDITIONS TO CLOSING OF
PURCHASER

Each obligation of Purchaser to be performed on the Closing Date shall be
subject to the satisfaction of each of the conditions stated in this Article IX,
except to the extent that such satisfaction is waived by Purchaser in writing.

Section 9.1 Representations and Warranties of the Company and VCGH. The
representations and warranties of the Company and VCGH shall be true and correct
on the date hereof and on and as of the Closing Date, as though made on and as
of the Closing Date.

Section 9.2 Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company and VCGH on or prior to the
Closing Date shall have been performed or complied with in all respects.

Section 9.3 Delivery of Certificates. The Company and VCGH shall each provide to
Purchaser certificates, dated as of the Closing Date and signed by
representatives of the Company and VCGH, respectively, to the effect set forth
in Section 9.1 and Section 9.2 for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions.

Section 9.4 Delivery of Purchased Assets. The Company shall have delivered all
instruments of assignment and bills of sale necessary to transfer to Purchaser
good and marketable title to the Purchased Assets in form and substance
satisfactory to the Purchaser, free and clear of all encumbrances.

Section 9.5 Resolutions. The Company and VCGH shall each provide a resolution of
its Board of Directors which approves all of the transactions contemplated
herein and authorizes the execution, delivery and performance of this Agreement
and the documents referred to herein to which it is or is to be a party dated as
of the Closing Date.

Section 9.6 Consents; Status of Permits and Licenses. Purchaser shall possess
all necessary permits, licenses, zoning classifications and other
authorizations, whether city, county, state or federal, which may be needed to
conduct live female semi-nude adult entertainment with the sale of alcoholic
beverages on the Premises, without any interruption, and all such permits,
licenses, zoning classifications and other authorizations shall be in good
order, without any administrative actions threatened, pending or concluded that
may challenge or present an obstacle to the continued performance of live female
semi-nude adult entertainment with the sale of alcoholic beverages at Schiek’s
Palace.

Section 9.7 Related Transactions. The Related Transaction set forth in
Section 4.3 shall be consummated concurrently with the Closing.

Section 9.8 No Assumption of Liabilities. Except for those set forth on
Exhibit 9.8, the Purchaser shall not assume any liabilities of the Company or
the business of Schiek’s Palace as of the date of Closing.

Section 9.9 Termination of Existing Leases. Any and all existing leases for the
Premises, including but not limited to the Lease Agreement shall have been
terminated.

Section 9.10 Third Party Consents. Any and all consents or waivers required from
third parties relating to this Agreement or any of the other transactions
contemplated hereby, if any, shall have been obtained.

Section 9.11 Satisfactory Diligence. Purchaser shall have concluded its due
diligence investigation of the Company and its respective assets and properties
and shall be satisfied, in its sole discretion, with the results thereof.

Section 9.12 Absence of Proceedings. No action, suit or proceeding by or before
any court or any governmental or regulatory authority shall have been commenced
and no investigation by any governmental or regulatory authority shall have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of its
assets.

ARTICLE X
CLOSING ADJUSTMENTS

The Company, VCGH and the Purchaser agree that there shall be an adjustment made
within ninety (90) days of the Closing Date to adjust for any liabilities that
are found to exist of the Company as of the Closing Date, as such liabilities
may relate to the Purchased Assets or the business of Schiek’s Palace, so that
the Company and VCGH shall be responsible and liable to the Purchaser for the
liabilities of the Company that exist as of the Closing Date, less any credit
which the Company or VCGH would be entitled to for cash on hand, credit card
receivables or pro rata portion of prepaid items or any other credit due the
Company or VCGH relating to the transactions set forth herein.

ARTICLE XI
INDEMNIFICATION

Section 11.1 Indemnification from the Company and VCGH. The Company and VCGH,
jointly and severally, hereby agree to and shall indemnify, defend (with legal
counsel reasonably acceptable to Purchaser), and hold Purchaser, its officers,
directors, shareholders, employees, affiliates, parent, agents, legal counsel,
successors and assigns (collectively, the “Purchaser Group”) harmless at all
times after the date of this Agreement, from and against any and all actions,
suits, claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injury (including reasonable attorneys’ fees and costs of
any suit related thereto) suffered or incurred by any of the Purchaser Group
arising from: (a) any misrepresentation by, or breach of any covenant or
warranty of VCGH or the Company contained in this Agreement, or any exhibit,
certificate, or other instrument furnished or to be furnished by VCGH or the
Company hereunder; (b) any nonfulfillment of any agreement on the part of VCGH
or the Company under this Agreement; (c) any liability or obligation due to any
third party by the Company incurred at or prior to the Closing Date; (d) any
suit, action, proceeding, claim or investigation against Purchaser Group which
arises from or which is based upon or pertaining to VCGH’s or the Company’s
conduct or the operation or liabilities of the business of the Company or the
business of Schiek’s Palace prior to the Closing Date; or (e) any suit, action,
proceeding, claim or investigation against any of the Purchaser Group arising
out of or resulting in any claims by the former landlord that the Company failed
to fulfill any of its obligations under its Lease Agreement at any time prior to
the Closing Date.

Section 11.2 Indemnification from Purchaser. Purchaser agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to the Company and
VCGH) and hold the Company and VCGH, and their respective officers, directors,
shareholders, affiliates, agents, legal counsel, successors and assigns
(collectively, the “VCGH Group”) harmless at all times after the date of the
Agreement from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, penalties or injury
(including reasonable attorney’s fees and costs of any suit related thereto)
suffered or incurred by any of the VCGH Group, arising from (a) any
misrepresentation by, or breach of any covenant or warranty of Purchaser
contained in this Agreement or any exhibit, certificate, or other agreement or
instrument furnished or to be furnished by Purchaser hereunder; (b) any
nonfulfillment of any agreement on the part of Purchaser under this Agreement;
or (c) any suit, action, proceeding, claim or investigation against the VCGH
Group which arises from or which is based upon or pertaining to Purchaser’s
conduct or the operation of the business of Schiek’s Palace subsequent to the
Closing Date.

Section 11.3 Defense of Claims. If any lawsuit enforcement action or any attempt
to collect on an alleged liability is filed against any party entitled to the
benefit of indemnity hereunder, written notice thereof shall be given to the
indemnifying party within ten (10) business days after receipt of notice or
other date by which action must be taken; provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure. After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party’s cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom. The indemnifying party shall
not, without the prior written consent of the indemnified party, effect any
settlement of any proceeding in respect of which any indemnified party is a
party and indemnity has been sought hereunder unless such settlement of a claim,
investigation, suit, or other proceeding only involves a remedy for the payment
of money by the indemnifying party and includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

Section 11.4 Default of Indemnification Obligation. If an entity or individual
having an indemnification, defense and hold harmless obligation, as above
provided, shall fail to assume such obligation, then the party or entities or
both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume

and maintain such defense (including reasonable counsel fees and costs of any
suit related thereto) and to make any settlement or pay any judgment or verdict
as the individual or entities deem necessary or appropriate in such individuals
or entities absolute sole discretion and to charge the cost of any such
settlement, payment, expense and costs, including reasonable attorneys’ fees, to
the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.

Section 11.5 Survival of Representations and Warranties. The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
forty-eight (48) months from the Closing Date (“Survival Date”). Notwithstanding
anything to the contrary contained herein, no claim for indemnification may be
made against the party required to indemnify (the “Indemnitor”) under this
Agreement unless the party entitled to indemnification (the “Indemnitee”) shall
have given the Indemnitor written notice of such claim as provided herein on or
before the Survival Date. Any claim for which notice has been given prior to the
expiration of the Survival Date shall not be barred hereunder.

ARTICLE XII
MISCELLANEOUS

Section 12.1 Amendment; Waiver. Neither this Agreement nor any provision hereof
may be amended, modified or supplemented unless in writing, executed by all the
parties hereto. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.

Section 12.2 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing and delivered in Person or
sent by registered or certified mail (return receipt requested) or nationally
recognized overnight delivery service, postage pre-paid, addressed as follows,
or to such other address has such party may notify to the other parties in
writing:

                                (a)     If to the Company
      or VCGH:  
VCG Holding Corp. Attn: Troy Lowrie 390 Union Blvd., Suite 540 Lakewood,
Colorado 80228
        with a copy to:  
Martin A. Grusin, Esq. 780 Ridge Lake Blvd., Suite 202 Memphis, TN 38120
              (b)     If to the Purchaser:  
RCI Dining Services MN (4th Street), Inc. Attn: Eric Langan, President 10959
Cutten Road Houston, Texas 77066
                    with a copy to:  
Robert D. Axelrod Axelrod, Smith & Kirshbaum 5300 Memorial Drive, Suite 700
Houston, Texas 77007
           

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.

Section 12.3 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

Section 12.4 Assignment; Successors and Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto. No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.

Section 12.5 Public Announcements. The parties hereto agree that prior to making
any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.

Section 12.6 Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof and
supersede and cancel all prior representations, alleged warranties, statements,
negotiations, undertakings, letters, acceptances, understandings, contracts and
communications, whether verbal or written among the parties hereto and thereto
or their respective agents with respect to or in connection with the subject
matter hereof.

Section 12.7 Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Minnesota, without regard to
principles of conflict of laws. In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Minneapolis, Minnesota.

Section 12.8 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

Section 12.9 Costs and Expenses. Each party shall pay their own respective fees,
costs and disbursements incurred in connection with this Agreement.

Section 12.10 Section Headings. The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.

Section 12.11 No Third-Party Beneficiaries. Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of the Company) or any entity that is not a party to
this Agreement.

Section 12.12 Further Assurances. Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.

Section 12.13 Exhibits or Schedules Not Attached. Any exhibits or schedules not
attached hereto on the date of execution of this Agreement shall be deemed to be
and shall become a part of this Agreement as if executed on the date hereof upon
each of the parties initialing and dating each such exhibit or schedule, upon
their respective acceptance of its terms, conditions and/or form.

Section 12.14 Attorney Review — Construction. In connection with the negotiation
and drafting of this Agreement, the parties represent and warrant to each other
that they have had the opportunity to be advised by attorneys of their own
choice and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

Section 12.15 Gender. All personal pronouns used in this Agreement shall include
the other genders, whether used in the masculine, feminine or neuter gender and
the singular shall include the plural and vice versa, wherever appropriate.

1

IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
to become effective as of the date first set forth above.



      RCI DINING SERVICES MN (4TH STREET), INC.

      /s/ Eric Langan, President      

By: Eric Langan, President

CLASSIC AFFAIRS, INC.

      /s/ Troy Lowrie—

By: Troy Lowrie, President

VCG HOLDING CORP.

      /s/ Troy Lowrie—

By: Troy Lowrie, CEO/Chairman


2

EXHIBITS

Exhibit A – description of Real Property or Premises

Exhibit 1.1 – List of Purchased Assets

Exhibit 4.3(i) – Real Estate Purchase Agreement

Exhibit 4.3(ii) – form of Non-Competition Agreement

Exhibit 4.3(iii) – form of Termination Agreement

Exhibit 5.7 – Pending Claims

Exhibit 5.11 – Labor Matters

Exhibit 5.12 – List of licenses and permits held by Company for Schiek’s Palace

Exhibit 5.16 – Contracts or Leases

Exhibit 5.24 – Proceedings relating to Premises

Exhibit 5.29 – Environmental conditions

Exhibit 9.8 – Assumption of liabilities

3